Citation Nr: 1502164	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-00 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss for the time period from February 12, 2008, to September 15, 2013.
 
2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss for the time period from September 16, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. W.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in August 2008 by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware (RO).


FINDINGS OF FACT

1.  From February 12, 2008, to September 15, 2013, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level II hearing acuity in the right ear and no more than Level I hearing acuity in the left ear.

2.  From September 16, 2013, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level III hearing acuity in the right ear and no more than Level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  From February 12, 2008, to September 15, 2013, the criteria for entitlement to an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

2.  From September 16, 2013, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veteran's claims of entitlement to initial increased evaluations for bilateral hearing loss arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Moreover, the Veteran has been afforded VA examinations in June 2008 and September 2013 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of Veteran's service-connected bilateral hearing loss during the appeal period.  Id.  

The Veteran's claim was previously before the Board in August 2013 and remanded for additional evidentiary development, to include affording the Veteran a VA examination and obtaining additional VA treatment records.  Based on a comprehensive review of the record, the Board finds substantial compliance with the August 2013 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Historically, in February 2008, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss, which was granted in an August 2008 rating decision.  The RO assigned an initial noncompensable rating for the Veteran's service-connected bilateral hearing loss, effective February 12, 2008.  In August 2009, the Veteran filed a timely notice of disagreement with the August 2008 rating decision, seeking an increased evaluation.  In November 2010, the RO issued a statement of the case, and the Veteran perfected an appeal in January 2011.  

In August 2013, the Board remanded this matter for additional development, to include affording the Veteran a VA examination in September 2013.  In a November 2013 rating decision, the Appeals Management Center awarded a 10 percent evaluation for bilateral hearing loss, effective September 16, 2013.  After issuing a supplemental statement of the case in November 2013, this matter was again returned to the Board for adjudication.

The Veteran continues to seek increased evaluations for his service-connected bilateral hearing loss during the appeal period from February 12, 2008, to the present. 

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.  

VA audiology consult reports dated in January, February, and March 2008 were associated with the record.  A January 2008 consultation showed findings of bilateral high frequency, primarily sensorineural hearing loss, with the right ear demonstrating a low to mid frequency conductive component consistent with ossicular chain pathology.  Word recognition ability was very good at 92 percent for the right ear and excellent at 96 percent for the left ear.  The Veteran was fitted for a right ear hearing aid. 

In June 2008, the Veteran underwent a VA audiology examination.  He reported that his greatest difficulty was hearing speech clearly, especially in a noisy environment.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
50
50
65
65
LEFT
20
55
70
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 57.5 decibels for the right ear (rounded up to 58 decibels) and 56 decibels in the left ear.  Speech recognition ability of 92 percent was noted, bilaterally, using the Maryland CNC word lists.  The examiner, a VA audiologist, diagnosed moderate sensorineural type hearing loss at both ears.  

Applying the above results from the June 2008 VA examination report to the Rating Schedule, shows Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In a July 2012 VA audio consultation report, audiometry showed a moderate to severe hearing loss for the right ear and a mild to severe loss for the left ear.  Word recognition ability was very good at 92 percent for the right ear and fair at 72 percent for the left ear.

During his August 2013 Board hearing, the Veteran discussed the functional effects his bilateral hearing loss on daily life and social and occupational functioning, indicating that he cannot hear his phone, has trouble hearing cars at the shop he works in, and has difficulty in understanding customers as well as his family members.  

In September 2013, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
50
60
80
75
LEFT
30
65
85
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 66 decibels in the right ear and 65 decibels in the left ear.  Speech recognition ability of 84 percent was noted in the right ear and 80 percent in the left ear, using the Maryland CNC word lists.  The examiner, a VA audiologist, diagnosed mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  

Applying the above results from the September 2013 VA examination report to the Rating Schedule, shows Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 10 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2014).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Based on the findings of the June 2008 and September 2013 VA audiology examinations, neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Id. 

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss disability varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level II hearing acuity in the right ear and no more than Level I hearing acuity in the left ear during the time period prior to September 16, 2013, and by no more than Level III hearing acuity in the right ear and no more than Level IV hearing acuity in the left ear during the time period from September 16, 2013.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned noncompensable and 10 percent disability ratings.  Increased ratings are provided for by the regulations for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present.  The Board has considered the lay statements from the Veteran concerning his difficulty understanding other people, difficulty hearing cars and customers at his job in a garage, and difficulty using his hearing aid.  The June 2008 and September 2013 VA audiologists also determined that the Veteran's hearing loss did impact ordinary conditions of daily life, including his ability to work, noting his consideration of the Veteran's complaints of having difficulty understanding speech in noisy environments as well as difficulty using hearing aids.  However, the Board finds that the criteria for the noncompensable evaluation assigned prior to September 16, 2013, and the 10 percent evaluation assigned from September 16, 2013, reasonably describe the Veteran's disability levels and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected bilateral hearing loss; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims of entitlement to an initial compensable evaluation for his service-connected bilateral hearing loss from February 12, 2008, to September 15, 2013, and entitlement to an evaluation in excess of 10 percent from September 16, 2013, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	
	(CONTINUED ON NEXT PAGE)

ORDER

An initial compensable evaluation for bilateral hearing loss for the time period from February 12, 2008, to September 15, 2013, is denied.
 
An evaluation in excess of 10 percent for bilateral hearing loss for the time period from September 16, 2013, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


